DETAILED ACTION
This Action is in response to the Response for Application Number 17279838 received on 8/22/2022.
Claims 1-19 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20100034098).

Regarding claim 1, Wang disclosed a method for monitoring a connection between end devices via a communications network, wherein a set of modes, comprising at least two monitoring modes, and a ranking order associated with said set of modes, are agreed upon between the end devices and a network device present on a path between the end devices (Wang [0011], [0017]-[0018], Wang disclosed the selection and installation of "monitors" within the network in order to monitor one or more paths through the network, the installation being at routers in the network, including both backbone edge routers and customer routers; The installation/execution of the monitors at the routers amounts to the installed monitors being agreed upon; [0082]-[0084] Wang disclosed the installed monitors performing rounds of monitoring in which a path is measured per "Round", each Round has two stages, including: Stage 1: Path Monitoring in which the system instruments the monitors to measure the selected path and collect measurement information, and Stage 2: Faulty Link Diagnosis, If paths are identified as faulty in the first stage, the system diagnoses which links are faulty; The stages amount to a ranked order of monitoring modes), and wherein the method comprises: 
	activating said set of modes (Wang, [0087]-[0088] The stages are executed by the monitors at the routers), corresponding to:
		an activation of a first mode according to said ranking order (Wang, [0084], Stage 1: Path Monitoring in which the system instruments the monitors to measure the selected path and collect measurement information); then 
		an activation, according to said ranking order, each other mode of said set of modes (Wang, [0085]-[0086], Stage 2, which occurs after Stage 1 for diagnosing which links are faulty); and 
	wherein each monitoring mode comprises at least one mechanism implemented by at least one of the end devices and enabling said network device to perform at least one function of monitoring said connection (Wang disclosed both stages involve the monitoring of connection information and taking measurements; [0084] Stage 1 involves measuring selected paths and collect measurement information;  See also [0087] for Stage 1 measurements; For Stage 2 See [0085]-[0086] which involves additional measurements such as delay;  See also [0088] for Stage 2 measurements;  See also [0096]-[0097] path measurement from source to destination).
Claim 17 recites a non-transitory computer-readable medium comprising program code instructions stored thereon which when executed by a processor perform substantially similar limitations to claim 1.  Claim 18 recites a system comprising a reprogrammable computation machine and/or a dedicated computation machine configured to perform substantially similar limitations to claim 1.  Wang disclosed the teachings performed on Customer Edge device routers and Provider Edge device routers (Wang, [0035], [0083] monitor software installed on devices such as routers, therefore including a medium/machine as claimed).  Therefore claims 17 and 18 are rejected under the same rationale applied above.

Regarding claim 2, Wang disclosed the method according to claim 1, wherein at least one of said monitoring modes comprises at least two mechanisms implemented simultaneously by at least one of the end devices, each enabling said network device to perform at least one distinct monitoring function (Wang, [0049] “the system uses single-round monitoring, i.e., all the path measurement tasks are run simultaneously in a time period (i.e. a round)“; [0087], Wang disclosed “measurement tasks” assigned to the monitors, to which the monitors may start the measurements; See also [0111] indicating plural tasks may be assigned to a monitor; [0084], Stage 1: Path Monitoring in which the system instruments the monitors to measure the selected path and collect measurement information; [0086]).

Regarding claim 3, Wang disclosed the method according to claim 1, wherein said at least one monitoring function belongs to the group consisting of: a measurement of at least one time period; a measurement of packet loss; a measurement of quality of service; a measurement of quality of experience; and a sending of at least one piece of information to the end devices (Wang, [0074] loss rate of packets; See also [0086]).

Regarding claim 5, Wang disclosed the method according to claim 1, wherein at least one of said monitoring modes comprises at least one additional function implemented by at least one of the end devices (Wang, [0049] “the system uses single-round monitoring, i.e., all the path measurement tasks are run simultaneously in a time period (i.e. a round)“; [0087], Wang disclosed “measurement tasks” assigned to the monitors, to which the monitors may start the measurements; See also [0111] indicating plural tasks may be assigned to a monitor; [0084], Stage 1: Path Monitoring in which the system instruments the monitors to measure the selected path and collect measurement information; [0086]).

Regarding claim 6, Wang disclosed the method according to claim 5, wherein said at least one additional function belongs to the group consisting of:
- passage into a mode where one of the end devices acting as a receiver does not ask for retransmission of non-received data (Wang, [0085], Wang disclosed Stage 2 Faulty link diagnosis, which includes the function of measuring loss rate [0086] which does not involve asking for retransmission of non-received data);
- passage into a mode where one of the end devices acting as sender does not transmit data pending in a sending buffer and passes to the following data;
- passage into to a mode where one of the end devices, acting as a sender, does not transmit pending applications data and passes to following applications data;
- passage into to a mode where one of the end devices acting as sender does not transmit data during a roundtrip time; and
- sending by one of the end devices, acting as a sender, of an indication of an increase in allocated network resources.

Regarding claim 10, Wang disclosed the method according to claim 1, wherein the activation of said set of modes is carried out by the network device (Wang, [0046], monitors are installed at the machines which may be the indicated routers;  [0083]-[0086]  Stages are performed upon install of the monitor); or one of the end devices if at least one activation condition is verified (Wang, [0087], Wang disclosed an activation condition of a START command in order to carry out the monitoring modes; Alternatively, [0085], the second stage is started after the first stage “if paths are identified as faulty in the first stage”).

Regarding claim 13, Wang disclosed the method according to claim 1, wherein the activation of each other mode of said set is carried out by the network device or one of the end devices (Wang, [0046], monitors are installed at the machines which may be the indicated routers;  [0083]-[0086]  Stages are performed upon install of the monitor).

Regarding claim 15, Wang disclosed the method according to claim 1, wherein said ranking order belongs to the group consisting of a random order; a predetermined and cyclical order; and a predetermined and non-cyclical order (Wang, [0083]-[0086], Wang disclose the monitors configured to perform Stage 1 and then Stage 2 upon the detection of faulty links in stage 1, and therefore the ranking order is predetermined and non-cyclical order).

Regarding claim 16, Wang disclosed the method according to claim 1, wherein said connection is a multipath connection and said path results from an addition of a path into said multipath connection, said addition of a path having been triggered by an activation of another mode that is unique (Wang, [0110], “Reselecting Paths for Path Monitoring Stage”, “When the set of monitors change, or the set of paths of a monitor changes as the result of routing changes (such as OSPF weight change), the coordinator has to re-select the paths to measure for the path monitoring stage and redistribute the task assignment to all the monitors“;  [0111], Wang disclosed measurement path selection in which incremental adjustments are made, in which changes to paths of a monitor are made ) or forms part of another set of modes agreed upon between the end devices and another network device present on another path between the end devices.

Regarding claim 19, Wang disclosed the system according to claim 18, wherein the reprogrammable computation machine and/or dedicated computation machine is implemented in said network device or one of the end devices ([0083], Wang disclosed the monitors are installed on routers).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20100034098) in view of Fioccola G. et al. ("Alternate Marking method for passive and hybrid performance monitoring", Network Working Group, https://tools.ietf.org/html/draft-ietf-ippm-alt-mark-05, June 26, 2017) [See Cite No 2 on IDS submitted on 6/30/2021].

Regarding claim 4, Wang disclosed the method according to claim 1 but did not explicitly disclose wherein said at least one monitoring function belongs to the group consisting of:
- a mechanism for repeating and inverting a particular bit in a packet header, in which a first end device sets the particular bit to 1, or 0 respectively, and then a second end device repeats the particular bit to 1, or to 0 respectively, and then the first end device inverts the value of the particular bit; 
- a combination of a given mechanism belonging to the group and an additional mechanism for inserting a piece of contextual information of applicability of said given mechanism; 
- a mechanism for repeating or inverting a particular bit in a packet header, in which an end device repetitively sets the particular bit to 1, or 0, respectively; 
- a mechanism for disabling the encryption of the packet numbering; 
- should said connection be a multipath connection, a mechanism for adding, in said connection, another path between the end devices that does not encrypt the packet numbering; 
- should said connection be a multipath connection, a mechanism for adding, in said connection, another path between the end devices, another set of modes and another associated ranking order being agreed upon, for said other path, between the end devices and another network device present on said other path; 
- a mechanism using at least one bit in a packet header to send at least one piece of information on network context; 
- a monitoring mechanism at the transport layer; - a monitoring mechanism at the application layer; 
- a mechanism for repeating and inverting a particular bit in a packet header, wherein a first end device sets the particular bit to 1, or to 0 respectively, and then a second end device repeats the particular bit to 1, or to 0 respectively, and then the first end device repeats the particular bit to 1, or to 0 respectively, and then keeps silent for at least one round-trip time.
	In an analogous art, Fioccola disclosed a method for performance monitoring including a monitoring mode that includes a mechanism using at least one bit in a packet header to send at least one piece of information on network context [Fioccola disclosed a method for performance monitoring in order to perform packet loss, delay and jitter measurements on live traffic (p1), in which the method can be used with active probes (p3).  Fioccola disclosed the concept with respect to marking bits in the header of the packets such as the DSCP field, or with respect to RFC6374 Synonymous Flow Label or OAM Marking Bits in BIER Header (p4), in which Fioccola disclosed "double marking" in which "the first marking to create the alternate flow and, within this colored flow, a second marking to select the packets for measuring delay/jitter. The first marking is needed for packet loss and mean delay measurement. The second marking creates a new set of marked packets that are fully identified over the network, so that a network device can store the timestamps of these packets; these timestamps can be compared with the timestamps of the same packets on a second router to compute packet delay values for each packet. The number of measurements can be easily increased by changing the frequency of the second marking" (p13-14).].
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Fioccola as they both involve the monitoring of performance information over the network, and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Fioccola within Wang in order to provide additional mechanisms for the monitors of Wang in order to measure selected paths and collect measurement information, providing the service provides of Wang with additional tools to monitor and measure network performances with an adequate accuracy, thereby allowing for constant control of quality of experience perceived by its customers (Fioccola, p3).

Regarding claim 11, Wang disclosed the method according to claim 10, but did not explicitly disclose wherein the activation of said set of modes is carried out by the network device and comprises a modification of the value of at least one bit in a packet header, said modification being detectable by one of the end devices.
	In an analogous art, Fioccola disclosed wherein the activation of said set of modes is carried out by the network device and comprises a modification of the value of at least one bit in a packet header, said modification being detectable by one of the end devices (Fioccola disclosed a method for performance monitoring in order to perform packet loss, delay and jitter measurements on live traffic (p1), in which the method can be used with active probes (p3).  Fioccola disclosed the concept with respect to marking bits in the header of the packets such as the DSCP field, or with respect to RFC6374 Synonymous Flow Label or OAM Marking Bits in BIER Header (p4), in which Fioccola disclosed "double marking" in which "the first marking to create the alternate flow and, within this colored flow, a second marking to select the packets for measuring delay/jitter. The first marking is needed for packet loss and mean delay measurement. The second marking creates a new set of marked packets that are fully identified over the network, so that a network device can store the timestamps of these packets; these timestamps can be compared with the timestamps of the same packets on a second router to compute packet delay values for each packet. The number of measurements can be easily increased by changing the frequency of the second marking" (p13-14).).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Fioccola as they both involve the monitoring of performance information over the network, and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Fioccola within Wang in order to provide additional mechanisms for the monitors of Wang in order to measure selected paths and collect measurement information, providing the service provides of Wang with additional tools to monitor and measure network performances with an adequate accuracy, thereby allowing for constant control of quality of experience perceived by its customers (Fioccola, p3).

Regarding claim 14, Wang disclosed the method according to claim 13, but did not explicitly disclose wherein the activation of each other mode of said set by the network device includes a modification of the value of at least one bit in a packet header, said modification being detectable by one of the end devices.
	In an analogous art, Fioccola disclosed wherein the activation of each other mode of said set by the network device includes a modification of the value of at least one bit in a packet header, said modification being detectable by one of the end devices (Fioccola disclosed a method for performance monitoring in order to perform packet loss, delay and jitter measurements on live traffic (p1), in which the method can be used with active probes (p3).  Fioccola disclosed the concept with respect to marking bits in the header of the packets such as the DSCP field, or with respect to RFC6374 Synonymous Flow Label or OAM Marking Bits in BIER Header (p4), in which Fioccola disclosed "double marking" in which "the first marking to create the alternate flow and, within this colored flow, a second marking to select the packets for measuring delay/jitter. The first marking is needed for packet loss and mean delay measurement. The second marking creates a new set of marked packets that are fully identified over the network, so that a network device can store the timestamps of these packets; these timestamps can be compared with the timestamps of the same packets on a second router to compute packet delay values for each packet. The number of measurements can be easily increased by changing the frequency of the second marking" (p13-14).).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Fioccola as they both involve the monitoring of performance information over the network, and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Fioccola within Wang in order to provide additional mechanisms for the monitors of Wang in order to measure selected paths and collect measurement information, providing the service provides of Wang with additional tools to monitor and measure network performances with an adequate accuracy, thereby allowing for constant control of quality of experience perceived by its customers (Fioccola, p3).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20100034098) in view of Ramalho (US 20070115832).

Regarding claim 12, Wang disclosed the method according to claim 10, but did not explicitly disclose wherein said at least one condition of activation relates to data exchanged and belongs to the group consisting of a quantity of data not received by one of the end devices acting as a receiver is above a first predetermined threshold; a quantity of data retransmitted by one of the end devices acting as a sender is above a second predetermined threshold;  a piece of information on pre-congestion is detected by one of the end devices; and a quantity of control data detected as being corrupted by one of the end devices is above a third threshold.
	In an analogous art, Ramalho disclosed activating monitoring modes upon a condition of activation that relates to data exchanged and is with respect to a quantity of data not received by one of the end devices acting as a receiver is above a first predetermined threshold (Ramalho, Fig. 7 204, YES: 206-212, [0065] “If the numbers of lost packets over the network 152 have not passed the threshold or the performance has not dropped below another type of predetermined performance threshold, then the lost-packet-measuring step 202 continues. Otherwise, a first FLV step 206 is performed next.”)
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Ramalho as they both relate to measuring performance of a network and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Ramalho within the monitoring system of Wang in order to facilitate network performance analysis upon instances of monitored performance degradations, thereby allowing administrators to readily ascertain which portions of the network are responsible for such degradations thereby obviating the need to run diagnostics software on the entire network to isolate sources of performance degradation (Ranalho, [0012]).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Wang disclosed the method according to claim 1, including the installation of the monitors at the routers as noted above, but Wang did not disclose, before being agreed upon between the end devices and the network device, said set of modes and said associated ranking order are proposed by a device for managing said network when the end devices are attached to said communications network.
Additional prior art, Szilagyi et al. (US 20190116535) disclosed a pre-agreement on a scheme subject to collaborative measurement between measurement points ([0061]).  However, Szilagyi did not explicitly disclose the scheme involving a set of modes or ranking order as claimed, nor did Szilagyi disclose the pre-agreement involving both being proposed by a network device for managing said network when the end devices are attached to the communications network, as claimed.
	Claim 8 is objected to for the same reasons above with respect to claim 7 by virtue of its dependency to claim 7.  
Regarding claim 9, Wang disclosed the method according to claim 1, including the installation of the monitors at the routers, but did not disclose wherein said set of modes and said associated ranking order are agreed upon between the end devices and the network device during the connection between the end devices, then recorded in a session ticket, and said set of modes and said associated ranking order that are agreed upon are reusable when a session is resumed or at a new session.


Response to Arguments
Applicant’s arguments and amendments filed on 8/22/2022 have been carefully considered but they are not deemed fully persuasive.  
Applicant asserts, “steps 1 and 2 in Wang are interrelated and do not correspond to several monitoring modes, but on the contrary, steps 1 and 2 constitute a single monitoring mode based on one type of monitoring measurement”.  Applicant then asserts, “Therefore the assertion that “the stages [disclosed in Wang] amount to a ranked order of monitoring modes” in Office Action is not correct” [Response, p9-10]
Examiner respectfully disagrees.
The claims define a “monitoring mode” to comprise “at least one mechanism implemented by at least one of the end devices and enabling said network device to perform at least one function of monitoring said connection”.  The claims do not further define the recited modes otherwise.
Each stage disclosed by Wang reasonably equates to such, as each stage of Wang is a mechanism implemented by an end device, enabling that end device to perform at least one function of monitoring said connection.  Wang disclosed the disclosed stages involve the monitoring of connection information and taking measurements.  Stage 1 includes measuring selected paths and collecting measurement information (Wang, [0084], [0087]).  Stage 2 includes additional measurements such as delay (Wang, [0085]-[0086], [0088]). See also [0096]-[0097] path measurement from source to destination.  As such, the stages do reasonably amount to a ranked order of monitoring modes.
Applicant further asserts, “In addition, although Wang discloses a monitoring mechanism implemented through several successive loops, this mechanism is always based on the same monitoring mode, i.e. on the same type of path monitoring measurement.”
Examiner respectfully disagrees.
While this assertion points out a feature disclosed by Wang, it fails to show how the claimed invention distinguishes from this feature.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  	
Applicant asserts, “Finally, paragraph [0086] of Wang states the possibility of using one metric among several known measurement metrics for the implementation of step 1, but this does not mean that several distinct monitoring modes (or several types of monitoring measurements) are carried out according to a ranking order. This means that for step 1 the monitors can perform a loss rate or delay measurement.”
Examiner respectfully disagrees.
The Examiner does agree with Applicant’s assertion that paragraph [0086] “states the possibility of using one metric among several known measurement metrics for the implementation of step 1”, because paragraph [0086] recites, “the system selects a minimal extra set of paths to measure which, when combined with the first stage measurement results, gives the best diagnosis granularity and accuracy.”  That is, paragraph [0086] discloses diagnosis functionality which utilizes the “first stage measurement results”, which means the first stage had already been completed.
Regardless, even assuming that paragraph [0086] did “state[s] the possibility of using one metric among several known measurement metrics for the implementation of step 1”, such an argument amounts to generally describing that Wang allows for additional embodiments in which stage 1 may include other metric measurements.  The mere allowance for additional embodiments does not in any way remove the embodiment relied upon in the rejection, to which a ranked order of stages are in fact carried out by the teachings of Wang.  
The rejections are therefore respectfully maintained.
Under the 35 U.S.C. 103 Rejection in the Response, the Applicant does not present any arguments specifically with respect to the 103 rejections.  However, Applicant provides an additional assertion with respect to Wang alone, in which Applicant asserts, “Even if the steps 1 and 2 described in paragraphs [0085]- [0086] would be considered as being distinct monitoring modes (which is contested), these two modes are executed in a defined order ((0085] "Stage 2: Faulty link diagnosis. If paths are identified as faulty in the first stage, there must be faulty links on those paths. In the second stage, the system diagnoses which links are faulty”), Wang is silent about a ranking order of the modes.” [Response, 11].
Examiner respectfully disagrees.
For the reasons stated above, the stages of Wang reasonably amount to the monitoring modes, as claimed.  With respect to Applicant’s assertion that Wang is silent about a ranking order of the modes, Examiner respectfully disagrees.  While Applicant explicitly argues that the stages of Wang “are executed in a defined order”, the Applicant does not appear to provide any rationale to show how this defined order does not equate to a ranked order. Examiner notes that a defined order is in fact a ranked order because it defines the order that the stages occur, i.e. they are ranked by order of execution.  As noted in the rejection, Wang disclosed the selection and installation of "monitors" within the network in order to monitor one or more paths through the network, the installation being at routers in the network, including both backbone edge routers and customer routers (Wang [0011], [0017]-[0018]). The installation/execution of the monitors at the routers amounts to the installed monitors being agreed upon. It is therefore evident that Wang disclosed the limitations as claimed.
For the reasons above, the rejections are respectfully maintained.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pester (US 6768787) disclosed SS& Real Time Monitor System involving Stage 1-5 processes which are activated in order with respect to monitoring link analysis (Pester, col. 2, lines 19-65).
TINNAKORNSRISUPHAP et al. (US 20210218687) disclosed determining a RTT for a QUIC flow by the processing device of a computing device in a communication network based at least in portion on a spin bit value of the QUIC packet of QUIC flow.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419